DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Notice of Allowability addresses U.S. reissue application No. 16/670,099 (“099 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Oct. 31, 2019 (“099 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 099 Reissue Application is a reissue application of U.S. Patent No. 8,184,170 (“170 Patent”) titled “IMAGING APPARATUS, INFORMATION PROCESSING APPARATUS AND METHOD, AND COMPUTER PROGRAM THEREFOR.”   The 170 Patent was filed on Apr. 28, 2008 and assigned by the Office US patent application number 12/110,764 (“764 Application”) and issued on May 22, 2012 with claims 1-20 (“Originally Patented Claims”).
On May 7, 2021, the Office mailed a non-final Office action (“May 2021 Non-final Office Action”).  On Aug. 6, 2021, Applicant filed a response (“Aug 2021 Response”) to the May 2021 Non-final Office Action.
On Aug. 31, 2021, the Office mailed a final office action (“2021 Final Office Action”).  On Jan. 3, 2022, Applicant filed an after-final response.  On Jan. 11, 2022, the Office mailed an advisory action indicating the only issue remaining is the double patenting rejection.  On Jan. 31, 2022, Applicant filed a terminal disclaimer.

II. STATUS OF CLAIMS
	In light of the above: 
Claims 21-40 are currently pending (“Pending Claims”).
Claims 21-40 are currently examined (“Examined Claims”).

	Regarding the Examined Claims and as a result of this Office action:
Claims 21-40 are allowed.

III. CLAIM INTERPRETATION
This section is the same as that in 2021 Final Office Action.
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 
	1. 	Configuration  “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
2. 	Processor:  “(1) (A) (computers) (hardware).  A data processor. (4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. See also: coprocessor; preprocessor. (B) A device that contains a central processing unit.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112 6th Paragraph 
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three-prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.  The following functional phrases and claims 

1.  Functional Phrase #1

processor configured to 
receive a location request from an application executed in the information processing apparatus to identify an estimated position of the information processing apparatus,
 obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus, the second position estimate being based on information stored in a position information database, the stored information including latitude and longitude information of a plurality of access points, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate.

	--“Functional Phrase #1” or “FP #1” – From claim 21.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “a processor configured to execute instructions [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “processor,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in the  764 Application or the 099 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that FP#1 denotes a particular structure.
Third, the Examiner finds that “processor” is structure.  However the claimed “processor” as set forth in FP#1 has a particular configuration (i.e. it is “configured to execute instructions [and perform the claimed functions]”). In light of the claimed ‘configuration,’ the Examiner concludes that the claimed “processor” is not a generic computer processor or a general purpose computer but a particular processor requiring special programming since the two claimed “obtain …” functions and the “scan” and  “select” functions as set forth in FP#1 cannot be performed by a general purpose processor or computer.
Finally, the Examiner finds that “[t]he present invention relates to imaging apparatuses, information processing apparatuses and methods, and computer programs therefor.” 170 Patent, Col. 1, lines 16-18.  Because the hardware components of a imaging apparatus are old and well known to a person of ordinary skill in this particular art (see e.g. U.S. Patent # 5,515,181 describing the hardware necessary to provide “high quality images through synthesis of segmented image data” in Fig. 12; U.S. Patent 7,920,161 describing a camera to be incorporated in a mobile phone and the hardware components of the camera in Fig. 2), because Applicant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#1 [as set forth in “3 Prong Analysis:  Invocation Prong (B)” below] which cannot not be performed by a general purpose processor), and because nothing in the 170 Patent describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Applicant’s invention is not only a computer implemented invention, but primarily a software implemented invention.
In light of the above, the Examiner concludes that the phrase “processor configured to execute instructions [and perform the claimed functions]” is a generic placeholder.  Because “processor” is merely a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).


ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed functions are
receive a location request from an application executed in the information processing apparatus to identify an estimated position of the information processing apparatus, 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate.

--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 099 reissue application contradicts the plain language as set forth in the Functions of FP#1, Functions of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Functions of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

iv. 	Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
Based upon a review of the 550 reissue application or the 170 Patent itself, the Examiner concludes that the corresponding structure for FP#1 appears to be shown as algorithms described in the following figures or sections together with the computer or processor described in Fig. 9 of the 170 Patent:
receive a location request from an application executed in the information processing apparatus to identify an estimated position of the information processing apparatus, --getLocation() in Figs. 3, and 7-8, which is shown as getLocation() function running as part of an application on  the processor shown in Fig. 9.
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional -- description associated with steps 311-314 in Fig. 3, S104-S105 in Fig. 6,  and Fig. 7, col. 9, lines 15-25, col. 11, lines 61-67, col. 12, lines 9-13,  and col. 15, lines 26-29 in the 170 Patent, i.e., the algorithm related to obtaining a first position estimate with a GPS in the specification of the 170 Patent.
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional -- description associated with steps 321-S325 in Fig. 3, S102-S103 in Fig. 6, and Fig. 8 in the 170 Patent, i.e., the algorithm related to obtaining a second position estimate with access point in the specification of the 170 Patent.
scan wireless transmissions from a plurality of access points including information stored in a position information database – col. 9, lines 40-67 and col. 10, lines 1-36 of the 170 Patent, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate -- col. 9, lines 1-7, col. 11, lines 8-15 and lines 31-42, col. 12, lines 55-67 and description associated with Figs. 4 and Fig. 5 of the 170 Patent.

v.	How To Prevent FP#1 From Invoking § 112 ¶ 6
If Applicant does not intend to have the claim limitation invoke § 112 ¶ 6, Applicant may amend claim 21 so that it will clearly not invoke § 112 ¶ 6.
Moreover, if Applicant believes FP#1 has a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that FP#1 has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP#1 does not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of FP#1 whatever it is) can perform the entire Function of FP#1.
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112 ¶ 6 or successfully argue that a claimed phrase does not invoke § 112 ¶ 6, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

2.   	Dependent claims, i.e., claims 22-27 of claim 21

Claims 22-27 further recite limitations that limit the functions in FP#1.  Because Claims 22-27 do not further recite sufficient structures/algorithms, FP#1 in claims 22-27 also invoke § 112 ¶ 6 and the structure are as described above for FP#1.

3.	Functional Phrase #2

circuitry configured to 
receive a location request from an application executed in an information processing apparatus to identify an estimated position of the information processing apparatus, 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus the second position estimate being based on information stored in a position information database, the stored information including latitude and longitude information of a plurality of access points, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate, wherein the application controls the circuitry to display a map on a display unit based on the estimated position.

	--“Functional Phrase #2” or “FP #2” – From claim 28.

i-iii. 	3 Prong Analysis:  Invocation Prong (A)-(C)
Similar analysis to FP#1 is performed for FP#2.  Similar to “processor,” circuitry has structure but not sufficient structure. The Examiner concludes that FP#2 also invoke § 112 ¶ 6.
  
iv. 	Corresponding Structure or Materials
	Because FP#2 recite similar functions as FP#1, the structure/algorithms of FP#2 are the same or similar as what are described for corresponding components of FP#1.  See above for FP#1.  In addition, the algorithm of display a map based on an estimated position is simply an output functionality performed by a computer which is known in the art at the time of invention of the 170 Patent.

4.   	Dependent claims, i.e., claims 29-34 of claim 28

Claims 29-34 further recite limitations that limit the functions in FP#2.  Because Claims 29-34 do not further recite sufficient structures/algorithms, FP#2 in claims 29-34 also invoke § 112 ¶ 6 and the structure are as described above for FP#1.

5.	Functional Phrase #3

circuitry configured to 
receive a location request from an application executed in an information processing apparatus to identify an estimated position of the information processing apparatus, 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus, the second position estimate being based on information stored in a position information database, the stored information including latitude and longitude information of a plurality of access points, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, 
select the estimated position from a more accurate of the first position estimate and the second position estimate, and associate in an image file having an EXIF file format the estimated position with a captured image, wherein the estimated position is a position at a time of image capture.

	--“Functional Phrase #3” or “FP #3” – From claim 35.

i-iii. 	3 Prong Analysis:  Invocation Prong (A)-(C)
Similar analysis to FP#1 is performed for FP#3.  Similar to “processor,” circuitry has structure but not sufficient structure. The Examiner concludes that FP#3 also invoke § 112 ¶ 6.  

iv. 	Corresponding Structure or Materials
	Because FP#3 recite similar functions as FP#1, the structure/algorithms of FP#3 are the same as what are described for corresponding components of FP#1.  See above for FP#1.  FP#3 also adds the function
associate in an image file having an EXIF file format the estimated position with a captured image, wherein the estimated position is a position at a time of image capture, 

	the algorithm of which is described in col. 7, lines 61-65, col. 8, lines 47-50, col. 11, lines 19-21 of the 170 Patent.

6.   	Dependent claims, i.e., claims 36-40 of claim 35

Claims 36-40 further recite limitations that limit the functions in FP#3.  Because Claims 36-40 do not further recite sufficient structures/algorithms for functions in FP#3 and FP#1, FP#3 in claims 36-40 also invoke § 112 ¶ 6 and the structure are as described above for FP#1 and FP#3.

IV.  ALLOWABLE SUBJECT MATTER
Claims 21-40 are allowed.
The following is a statement of reasons for the allowance:  claims 21-40 invoke 35 USC § 112 ¶ 6 and the prior art including Gaal and Dupray fails to disclose the corresponding structure including a processor or circuitry with algorithms disclosed in the 170 Patent in association with the following functions: 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, – algorithm/description associated with steps 311-314 in Fig. 3, S104-S105 in Fig. 6,  and Fig. 7, col. 9, lines 15-25, col. 11, lines 61-67, col. 12, lines 9-13,  and col. 15, lines 26-29 in the 170 Patent (specifically, the algorithm of the processor or circuitry uses data including latitude and longitude information and measurement information such as whether the data is two-dimensional or three-dimensional to obtain an evaluation value of a first position estimate.)
scan wireless transmissions from a plurality of access points including information stored in a position information database – as described in col. 9, lines 40-67 and col. 10, lines 1-36 of the 170 Patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

V.	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The examiner can normally be reached on 571-272-7636.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992




Conferees:
/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.